DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1, 2, 4-11, 14, 28-35 are pending in this application. Claims 28-35 are newly added. Claims 3, 12, 13, 15-27 are cancelled. 
	
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	I.	Group I, claims 1, 2, 4-11, 14, 28, drawn to a multi-target chimeric antigen receptor is composed of a main peptide chain and a co-peptide chain;
	The main peptide chain consists 
		an antigen binding domain A, 
		a co-peptide chain connecting domain B, 
		a transmembrane domain C and 
		an intracellular signaling structure domain D; 
	the co-peptide chain includes a main peptide chain-linking domain F; 
	the antigen- binding domain A is a polypeptide having an ability to bind to an antigen; 
	the co-peptide chain- linking domain B can bind to the main-peptide chain-linking domain F with each other; 
	The co- peptide chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptors fragment that can bind to each other; 

	 the intracellular signaling domain D comprises a primary signaling region.

	II.	Group II, claims 29-33, drawn to the recombinant vector, expression cassette, recombinant microbe strain, cell or recombinant virus of the nucleic acid molecule encoding the multi-target chimeric antigen receptor according to claim 1, the nucleic acid molecule encoding a multi-target chimeric antigen receptor is composed to a nucleic acid molecule of primary peptide chain or a co-peptide chain.

	Regarding claim 29, the wording is unclear and is interpreted for purposes of this restriction to read:
 “the nucleic acid molecule encoding a multi-target chimeric antigen receptor or comprising a nucleic acid molecule 

	III. 	Group III, claims 34 and 35, a method for promoting immune cell proliferation, including following procedure: expressing the multi-target chimeric antigen receptor according to claim 33 to the surface of immune cell to make immune cells can proliferate in the medium without IL2 or IL15.

Species Election
This application contains claims directed to the following patentably distinct species:
(A)	 A structurally distinct antigen selected from: 
	 a cell surface antigen or an MHC molecule with a peptide (claim 6). 
If Applicant elects a cell surface antigen, claims 7, 8, 9 (the antigens) will be examined.
If Applicant elects an MHC molecule with a peptide, claims 8, 9 (the MHC and short peptide will be examined).

(B).	A structurally distinct cytokine and corresponding cytokine receptor selected from 
	IL15 and IL15Ra, IL4 and IL4Ra or IL2 and IL2Ra (claim 11).

(C).	A structurally distinct multi target chimeric antigen (claim 14 or 28). Applicant is required to select the choices as set forth below from claim 14 or to choose one of choices (1)-(14) in claim 28.  
	Claim 14:
		(i) antigen binding domain A or E which is combination of 
	-one or both of an AntiCD19-ScFv, Anti MHC/GP100-VHH, Anti MHC/WT1-VH, AntiCD20-ScFv, AntiCD22-ScFv or PD1 extracellular region; (Applicants is required to choose one);
	(ii)  the co-peptide linkage domain is IL15Rasushi, IL4Ra-N-FN3, IL15 or IL4 (Applicant is required to choose one); 
	(iii) The transmembrane domain is a transmembrane region of CD8 or a transmembrane region of CD28 (Applicant is required to choose one);
	(iv) The intracellular signaling domain is a CD3ζ signal transduction region, a polypeptide obtained by fusing a CD3C signaling region and a 4-1BB signaling region, or a polypeptide obtained by fusing a CD3Cζ signaling region to a CD28 signaling region (Applicant is required to choose one)
	(v) The main peptide chain connecting domain is IL15, IL4, IL15Rasushi or IL4Ra (Applicant is required to choose one). 
	Claim 28:  choose one of (1) – (14),

(D).	A structurally distinct nucleic acid selected from “a nucleic acid molecule encoding (i) a multi-target chimeric antigen receptor or (ii) encoding a primary peptide chain or a co-peptide chain (claim 29). 

The species are independent or distinct because claims drawn to the different species constitute materially/methodologically distinct inventions. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(a)	 the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
(b)         the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
(c)         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I – III lack unity of invention even though the inventions of groups II and III require the technical feature of Group I, drawn to a multi-target chimeric antigen receptor is composed of a main peptide chain and a co-peptide chain;
	The main peptide chain consists of an antigen binding domain A, a co-peptide chain connecting domain B, a transmembrane domain C and an intracellular signaling structure domain D; the co-peptide chain includes a main peptide chain-linking domain F; the antigen- binding domain A is a polypeptide having an ability to bind to an antigen; 
the co-peptide chain- linking domain B can bind to the main-peptide chain-linking domain F with each other; The co- peptide chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptors fragment that can bind to each other; The transmembrane domain C is the transmembrane region of any membrane-bound protein or the transmembrane region of a transmembrane protein; the intracellular signaling domain D comprises a primary signaling region.
	Groups I -III lack unity of invention because even though the inventions of these groups required the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution of the prior art in view of Jensen et al (WO 2013/123061) (Jensen) (cited on IDS filed 10/29/2021 as document no. 4). 	Jensen discloses (figure 1) a bispecific chimeric antigen receptor which has an antigen binding domain A (Jensen ASTIR 1), a copeptide chain connecting domain B (Jensen ESC), a transmembrane domain C (Jensen TM) and an intracellular signaling 
	Jensen therefore discloses the claimed:
“ a multi-target chimeric antigen receptor composed of a main peptide chain and a co-peptide chain; The main peptide chain consists of an antigen binding domain A, a co-peptide chain connecting domain B, a transmembrane domain C and an intracellular signaling structure domain D; the co-peptide chain includes a main peptide chain-linking domain F; the antigen- binding domain A is a polypeptide having an ability to bind to an antigen;  the co-peptide chain- linking domain B can bind to the main-peptide chain-linking domain F with each other; The co- peptide chain domain B and the main peptide chain domain F are cytokines and full length of corresponding cytokine receptors or cytokines and corresponding cytokine receptors fragment that can bind to each other; The transmembrane domain C is the transmembrane region of any membrane-bound protein or the transmembrane region of a transmembrane protein; the intracellular signaling domain D comprises a primary signaling region.”

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
	Any inquiry concerning this communication or earlier communications from the

	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632